Global X Funds SUPPLEMENT DATED DECEMBER 11, 2009 TO THE PROSPECTUS DATED NOVEMBER 24, 2009 The following information supplements the information found in the prospectus for the Global X Funds. The following funds are available for purchase: Global X China Consumer ETF Global X China Financials ETF Global X China Industrials ETF Global X China Technology ETF The following funds are not operational and unavailable for purchase: Global X China Energy ETF Global X China Materials ETF PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
